IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 27 and 28 MM 2015
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
TIMOTHY M. CURLEY,            :
                              :
               Petitioner     :


                                        ORDER


PER CURIAM
       AND NOW, this 6th day of May, 2015, the Application to File Under Seal and the

Application for Leave to File Response are GRANTED, and the Application for

Extraordinary Relief is DENIED, WITHOUT PREJUDICE to Petitioner’s challenges

pending in the Superior Court.       See Commonwealth v. Curley, 299 MDA 2015

Commonwealth v. Curley, 12 MDM 2015.

       Mr. Justice Stevens joins the Order in all respects, except that he would deny the

application to file under seal.